Citation Nr: 0621687	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a disorder 
manifested by upper back pain claimed as secondary to a 
service-connected left shoulder disorder.

6.  Entitlement to service connection for bilateral blood 
clots of the legs (deep vein thrombosis (DVT)) claimed as 
secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2002 and October 2004 rating decisions of the 
RO by which the RO denied entitlement to the benefits sought 
herein.

In April 2006, the veteran testified at a hearing before the 
undersigned that was held at the RO.  

The Board notes that in April 2006, the veteran withdrew his 
appeal with respect to the issue of entitlement to service 
connection for left carpal tunnel syndrome.

The issues of entitlement to service connection for a left 
ankle disorder, a low back disorder, a disorder manifested by 
upper back pain claimed as secondary to a service-connected 
left shoulder disorder, and service connection for bilateral 
DVT claimed as secondary to service-connected hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hemorrhoids are not shown to be related to the veteran's 
active duty service.

2.  A stomach disorder is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran's claimed hemorrhoids are not due to disease 
or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  The veteran's claimed stomach disorder is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1101, 1121, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in June 2002 and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim or to send the evidence itself, effectively 
informing him to submit any relevant evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  Finally, the March 2006 letter advised the 
veteran regarding disability ratings and effective dates as 
mandated by the Court in Dingess/Hartman.  The Board 
observes, however, that any deficiency in Dingess/Hartman 
notification is nonprejudicial, as the claims are denied 
hereinbelow, and disability ratings and effective dates will 
not be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service and private medical records.  In a June 2005 
signed statement, the veteran indicated that there were no 
additional outstanding medical records that he wished the RO 
obtain.  The Board has also considered whether VA medical 
examinations and/or opinions should have been obtained.  See 
Id.  The Board has determined that no medical examinations 
and/or opinions are necessary with respect to the issues 
decided herein.  The Board's rationale is contained in the 
body of the decision below.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(diagnosis); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as peptic ulcers, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Hemorrhoids 

The service medical records reflect a finding of piles in 
November 1977.  No hemorrhoids were complained of or 
diagnosed thereafter, and the separation medical examination 
report indicates no diagnosis of hemorrhoids.

In February 2002, the veteran complained of perianal pain, 
and an evaluation for hemorrhoids was ordered.  An April 2002 
VA progress note indicates a diagnosis of hemorrhoids.  On 
August 2004 VA psychiatric examination report, it was noted 
that the veteran suffered from hemorrhoids.

At his April 2006 hearing, the veteran testified that after 
service, he first started seeking treatment for hemorrhoids 
in 1984 or 1985.  The veteran also suggested continuous 
problems with hemorrhoids throughout service.

While hemorrhoids seem to presently exist, service connection 
for hemorrhoids must be denied.  38 C.F.R. § 3.303.  Despite 
the veteran's contentions of chronic hemorrhoids in service, 
the record reflects only one incident of hemorrhoids in 1977 
and no hemorrhoids at service separation.  The record does 
not indicate another episode of hemorrhoids until 2002, some 
25 years later.  The lapse of time between the single episode 
of hemorrhoids in service and the next diagnosis of 
hemorrhoids in 2002 militates against granting service 
connection for hemorrhoids because it suggests no continuity 
in symptomatology between service and the present time.  The 
Board observes that the record contains no evidence of 
treatment for hemorrhoids in 1984 or 1985.  Indeed, there is 
no evidence of treatment for hemorrhoids between 1977 and 
2002.  Thus, again, the quarter century gap between the in-
service incident of hemorrhoids and post-service hemorrhoids 
suggests that the veteran's in-service hemorrhoids did not 
constitute the beginning of a chronic and continuous 
disability for which service connection can be granted.  Id.

The Board recognizes the veteran's contentions of treatment 
for hemorrhoids in the 1980's and that he has been suffering 
from hemorrhoids continuously since 1977.  The record, 
however, does not support the allegations, and the veteran, 
in any event, is not competent to render medical opinions 
upon which the Board may rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's currently shown hemorrhoids to those that existed 
on one occasion in service, a medical opinion regarding 
whether the veteran's hemorrhoids are directly related to 
service would be of no value in this case.  The Board notes 
that in order to relate the veteran's hemorrhoids to service, 
the examiner would have to rely solely upon a history 
provided by the veteran, as there is no mention of 
hemorrhoids for 25 years after 1977.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  In this case, as explained, an 
examination would be of no probative value and need not be 
provided.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Stomach disorder 

The service medical records are silent as to a disorder of 
the stomach.  On separation, moreover, no stomach disorder 
was noted.

In July 1998, a private hospitalization report reflected a 
diagnosis of peptic ulcer disease.  

An August 2004 VA notation indicated a helicobacter infection 
by history.  An October 2004 VA psychiatric examination 
report reflects the presence of gastroesophageal reflux 
disease (GERD).  

Because peptic ulcer disease did not manifest within one year 
of separation but rather decades later, service connection 
for peptic ulcer disease on a presumptive basis is denied.  
38 C.F.R. §§ 3.307, 3.309.

Similarly service connection for a stomach condition cannot 
be granted on a direct basis.  38 C.F.R. § 3.303.  Whether 
the veteran suffers from helicobacter infection is unclear.  
The record reflects only a history of such infection, and 
service connection cannot be granted for disabilities that 
are not presently manifested.  Degmetich, supra.  In any 
event, there is no competent medical evidence showing a nexus 
between peptic ulcer disease, GERD, or helicobacter infection 
and service.  No other gastrointestinal disorders are 
apparent from the record.  Because there is no link between 
any condition of the stomach and service, service connection 
for a stomach condition is denied.  38 C.F.R. § 3.303.

The veteran is not competent to render medical opinions and 
diagnoses upon which the Board may rely.  Espiritu, supra.  
As such, any contentions on his part regarding a current a 
stomach disorder that is related to service do not represent 
competent medical evidence upon which the Board may rely.  
Id.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed stomach condition to service, a medical 
opinion regarding whether the veteran's claimed stomach 
condition is directly related to service would be of no value 
in this case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for hemorrhoids is denied.

Service connection for a stomach disorder is denied.


REMAND

For the reasons expressed below, a remand to the RO to 
resolve the issues of entitlement to service connection for a 
left ankle disorder, a low back disorder, a disorder 
manifested by upper back pain claimed as secondary to a 
service-connected left shoulder disorder, and service 
connection for bilateral DVT claimed as secondary to service-
connected hypertension is unavoidable.  The Board apologizes 
to the veteran for the delay that this remand will 
necessarily entail.  The Board emphasizes, however, that it 
is making every effort to comply with assistance and 
notification requirements as set forth under the governing 
law and regulations, and as interpreted by the Court, so as 
to afford the veteran every opportunity to prevail.

The service medical records reflect complaints and treatment 
relevant to the left ankle and low back.  A cursory private 
medical opinion reflects a nexus between the veteran's low 
back disability and service.  The veteran asserts present 
disabilities as well as current treatment for these 
conditions.  Thus, the RO must obtain all Dallas VA Medical 
Center (MC) clinical records dated from October 21, 2004 to 
the present.  The RO must also schedule an orthopedic 
examination for an opinion regarding the etiology of any left 
ankle or low back disabilities diagnosed as described below.

The veteran asserts that a disability manifested by upper 
back pain is secondary to his service-connected left shoulder 
disorder.  A private physician, in a cursory statement, 
indicated the same.  Thus, as described fully below, the RO 
must schedule a VA orthopedic examination to determine 
whether the veteran suffers from an upper back disorder.  If 
so, he must opine regarding the etiology thereof to include 
an opinion regarding the relationship, if any, between any 
diagnosed upper back disability and the veteran's service-
connected left shoulder disability.

The veteran asserts that DVT of the lower extremities is 
secondary to his service-connected hypertension.  He 
submitted informational material from a pharmaceutical 
company indicating that DVT could be caused by hypertension.  
Thus, the RO must schedule a VA medical examination to 
determine the etiology of the veteran's DVT of the lower 
extremities bilaterally to include the relationship, if any, 
between it and the service-connected hypertension.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Dallas VAMC medical records, relating to 
treatment of the veteran, dated from 
October 21, 2004 to the present.

2.  Schedule a VA orthopedic examination.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The examiner 
must determine whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the veteran 
currently has a left ankle disability, low 
back disability, and/or disability of the 
upper back.  

If any such current disability is 
identified, the examiner should provide an 
opinion regarding the etiology of any 
disability diagnosed including whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any identified disability of the 
upper back is proximately due to or been 
chronically worsened by the veteran's 
service-connected left shoulder 
disability, or that any identified 
disability of the left ankle or low back 
existed during active service or is 
otherwise related to his active service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

3.  Schedule a VA medical examination to 
determine the etiology of the veteran's 
claimed DVT of the lower extremities 
bilaterally.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect that 
such review is accomplished.  The examiner 
should offer an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that DVT is proximately due to or been 
chronically worsened by his service 
connected hypertension.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

4.  Finally, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


